Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al., US 2017/0372497 A1 (hereinafter referred to as “Hu”) in view of Kim et al., US 2019/0269359 A1 (hereinafter referred to as “Kim”) and Riklin Raviv et al., US 2017/0301085 A1 (hereinafter referred to as “Riklin Raviv”).

Regarding claim 1, Hu discloses an apparatus comprising: a processor configured to (see Hu Figs. 1, 2, 9, and 10, claim 11, and para. 0040, where a processor and memory are programmed to execute the image processing): acquire a first image, which is obtained, by capturing an image of a subject (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images); and estimate a second image, whose type is different from a type of the first image, from the first image to derive an estimated image (see Hu Figs. 1 and 2, and paras. 0027, 0030, and 0035, where the input images are converted into output images using learned vectors, and those output images comprise MR images).  
Hu does not explicitly disclose a disease region extraction apparatus; a first image, which is obtained without using a contrast medium; a subject that has developed a disease; and extract a disease region from the derived estimated image.
However, Kim discloses a disease region extraction apparatus; a subject that has developed a disease; and extract a disease region from the derived estimated image (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the disease detection technique of Kim on the output images of Hu, because it is predictable that subjects would want to know if their brains contain disease, and Kim predictably improves the Hu’s image processing by identifying those regions for the subject.
Furthermore, Riklin Raviv discloses a first image, which is obtained without using a contrast medium (see Riklin Raviv para. 0072, where CT images of a diseased and/or damaged brain are captured without contrast agents).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply suibstitute the input images of Hu with the CT images of Riklin Raviv, because both images are CT images, and it is predictable that either image would succeed at imaging the (see Riklin Raviv para. 0072).

Claims 19 and 20 are rejected under the same analysis as claim 1 above.

Regarding claim 10, Hu discloses wherein the first image is a CT image (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images) and the second image is an MR image (see Hu Figs. 1 and 2, and paras. 0027, 0030, and 0035, where the input images are converted into output images using learned vectors, and those output images comprise MR images). 

Regarding claim 11, Hu discloses wherein the MR image is a diffusion-weighted image (see Hu Figs. 1 and 2, and paras. 0027, 0030, and 0035, where the input images are converted into output images using learned vectors, and those output images comprise MR images).
Kim also discloses wherein the MR image is a diffusion-weighted image (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

claim 12, Hu discloses wherein the subject is a brain of a patient (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images)
Hu does not explicitly disclose a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. 
However, Kim discloses a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

Regarding claim 18, Hu does not explicitly disclose wherein the processor is further configured to reflect the extracted disease region in the acquired first image and display the first image on a display.  
However, Kim discloses the extracted disease region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).
Furthermore, Riklin Raviv discloses wherein the processor is further configured to reflect the extracted disease region in the acquired first image and display the first image on a display (see Riklin Raviv Figs. 3A-3D, and paras. 0029, 0043, and 0073, where the diseased and/or damaged region of interest in the CT image is segmented and displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing to reflect the damaged regions detected by Kim in all the images of Hu – as previously modified by both the MR image and CT image.  The additional information provided to the physician would predictably improve the physician’s diagnosis of the patient by drawing the physician’s eyes to the most relevant portions of all the images of the patient.

Claim(s) 2, 6, 8, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim and Riklin Raviv as applied to claim 1 above, and in further view of Park et al., US 2020/0034948 A1 (hereinafter referred to as “Park”).

Regarding claim 2, Hu discloses wherein the processor comprises a first discriminator that has been subjected to machine learning using learning information including a plurality of data sets of an image set which includes a third image and a fourth image (see Hu Figs. 1 and 2, and paras. 0006, 0024-0027, 0030, and 0035, where a machine learning model is trained on previously captured images in the database to establish that vectors between CT images and MR images), wherein the third image is the same type as the first image, and the fourth image is a different type from the first image (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images and MR images), and the processor derives the estimated image of the second image output from the first discriminator on the basis of the first image input to the first discriminator (see Hu Figs. 1 and 2, and paras. 0027, 0030, and 0035, where the input images are converted into output images using learned vectors, and those output images comprise MR images).  
Hu does not explicitly disclose wherein the third image and the fourth image are registered with each other.
However, Park discloses wherein the processor comprises a first discriminator that has been subjected to machine learning using learning information including a plurality of data sets of an image set which includes a third image and a fourth image, wherein the third image is the same type as the first image, and the fourth image is a different type from the first image, wherein the third image and the fourth image are registered with each other, and the processor derives the estimated image of the second image output from the first discriminator on the basis of the first image input to the first discriminator (see Park paras. 0117-0132, where an image estimator comprises a machine learning model trained using training data that comprises previously captured and registered CT images and MR images).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the training technique of Park to train the machine learning model of Hu, as previously modified by Kim and Riklin Raviv, because it is a simple substitution to substitute the training data of Hu with the training data of Park, and it is predictable that Park’s image registration of the training data would improve the accuracy of the training by ensuring that the disease and/or damaged regions in each image are properly mapped between the images.  It is predictable that registered and/or mapped images more precisely capture the relationship between the regions of the images than unmapped and/or unregistered images, because the 

Regarding claim 6, Hu discloses wherein the third image and the fourth image are captured under different imaging conditions (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images and MR images).
Furthermore, Park discloses wherein the third image and the fourth image are captured under different imaging conditions (see Park paras. 0117-0132, where the training data comprises registered CT images and MR images).

Regarding claim 8, Hu discloses wherein the third image and the fourth image are captured by different imaging principles (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images and MR images).
Furthermore, Park discloses wherein the third image and the fourth image are captured by different imaging principles (see Park paras. 0117-0132, where the training data comprises registered CT images and MR images).

Regarding claim 13, Hu discloses wherein the subject is a brain of a patient (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images)
 a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. 
However, Kim discloses a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

Regarding claim 17, Hu discloses wherein the subject is a brain of a patient (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images)
Hu does not explicitly disclose a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. 
However, Kim discloses a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim and Riklin Raviv as applied to claim 1 above, and in further view of Pedemonte, Stefano, et al. "Detection and delineation of acute cerebral infarct on DWI using weakly supervised machine learning." International Conference on Medical Image Computing and .

Regarding claim 3, Hu does not explicitly disclose wherein the processor comprises a second discriminator that has been subjected to machine learning using learning information including at least one of a plurality of data sets of a fifth image whose type is different from the type of the first image and a disease region defined in the fifth image or a plurality of data sets of the derived estimated image of the second image and a disease region defined in the estimated image, and the processor extracts the disease region output from the second discriminator on the basis of the estimated image input to the second discriminator.  
However, Pedemonte discloses  wherein the processor comprises a second discriminator that has been subjected to machine learning using learning information including at least one of a plurality of data sets of a fifth image whose type is different from the type of the first image and a disease region defined in the fifth image or a plurality of data sets of the derived estimated image of the second image and a disease region defined in the estimated image, and the processor extracts the disease region output from the second discriminator on the basis of the estimated image input to the second discriminator (see Pedemonte Abstract, and Fig. 3, and pgs. 83-85, where the “3 Model” section describes a trained machine learning model for detecting and segmenting infarctions in MR images of the brain).
It would have been obvious to one of ordinary skill in the art at the time of filing to to simply substitute the infarction extraction technique of Kim, as it modifies Hu and Riklin Raviv, with the infarction extraction technique of Pedemonte, because it is predictable that either (see Pedemonte Abstract).

Regarding claim 14, Hu discloses wherein the subject is a brain of a patient (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images)
Hu does not explicitly disclose a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. 
However, Kim discloses a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kim and Riklin Raviv and Park as applied to claim 2 above, and in further view of Pedemonte.

Regarding claim 4, Hu does not explicitly disclose wherein the processor comprises a second discriminator that has been subjected to machine learning using learning information including at least one of a plurality of data sets of a fifth image whose type is the same as the 
However, Pedemonte discloses wherein the processor comprises a second discriminator that has been subjected to machine learning using learning information including at least one of a plurality of data sets of a fifth image whose type is the same as the fourth image and a disease region defined in the fifth image or a plurality of data sets of the derived estimated image of the second image and a disease region defined in the estimated image, and the processor extracts the disease region output from the second discriminator on the basis of the estimated image input to the second discriminator (see Pedemonte Abstract, and Fig. 3, and pgs. 83-85, where the “3 Model” section describes a trained machine learning model for detecting and segmenting infarctions in MR images of the brain).
It would have been obvious to one of ordinary skill in the art at the time of filing to to simply substitute the infarction extraction technique of Kim, as it modifies Hu and Riklin Raviv, with the infarction extraction technique of Pedemonte, because it is predictable that either technique would successfully detect and extract infarctions in MR images of a person’s brain.  Furthermore, Pedemonte provides experimental data showing the machine learning technique has high detection sensitivity and high detection specificity, which are predictably advantageous (see Pedemonte Abstract).

claim 15, Hu discloses wherein the subject is a brain of a patient (see Hu Figs. 1 and 2, and paras. 0002 and 0024-0027, where input images of a person, including the person’s brain, are captured, and those images comprise CT images)
Hu does not explicitly disclose a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region. 
However, Kim discloses a brain of a patient that has developed cerebral infarction, and the disease region is an infarction region (see Kim Abstract, and Figs. 1 and 2, and paras. 0002, 0003, 0007, and 0050, where the infarction region in the brain of the subject is extracted from the diffusion-weighted MR images).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW M MOYER/             Primary Examiner, Art Unit 2663